No. 13-5186
                                     File Name: 13a0392n.06                             FILED
                                                                                     Apr 18, 2013
                              UNITED STATES COURT OF APPEALS                  DEBORAH S. HUNT, Clerk
                                   FOR THE SIXTH CIRCUIT

ERIC DEWAYNE SMITH,                                 )
                                                    )
       Plaintiff-Appellant,                         )
                                                    )
v.                                                  )       ON APPEAL FROM THE
                                                    )       UNITED STATES DISTRICT
HAMILTON COUNTY, TENNESSEE;                         )       COURT FOR THE EASTERN
DEBBIE MORRIS, With I/A; JIM                        )       DISTRICT OF TENNESSEE
HAMMOND; RICHARD SHOCKLEY;                          )
CAPT SWOPE; ROBERT JOHNSON,                         )
                                                    )
       Defendants,                                  )
                                                    )
and                                                 )
                                                    )
OFFICER OWENS; OFFICER DANIEL,                      )
                                                    )
       Defendants-Appellees.                        )
                                                    )



       Before: MARTIN, GILMAN, and KETHLEDGE, Circuit Judges.


       PER CURIAM. This Court entered an order on March 5, 2013, remanding this appeal to the

district court for the limited purpose of determining whether Eric Dewayne Smith’s late notice of

appeal should be treated as a motion for an extension of time to file an appeal, pursuant to Federal

Rule of Appellate Procedure 4(a)(5), and, if appropriate, for a ruling on the motion. The district

court issued an order on March 21, 2013, denying Smith permission to file a delayed appeal. It

determined that Smith had failed to show excusable neglect or good cause.

       The documents before the Court indicate that the district court entered its judgment on

January 2, 2013. The notice of appeal filed on February 7, 2013 was late. See Fed. R. App. P. 4(a)

and 26(a). Compliance with Federal Rule of Appellate Procedure 4(a) is a mandatory prerequisite
                                           No. 13-5186
                                               -2-

that this Court may neither waive nor extend. Bowles v. Russell, 551 U.S. 205, 214 (2007); Ultimate

Appliance CC v. Kirby Co., 601 F.3d 414, 415–16 (6th Cir. 2010). Federal Rule of Appellate

Procedure 26(b) specifically provides that this Court may not enlarge the time for filing a notice of

appeal except as authorized by Rule 4. See Fed. R. App. P. 26(b). Although the exceptions

authorized in Rule 4 include excusable neglect and good cause, see Federal Rule of Appellate

Procedure 4(a)(5)(A), Smith has failed to demonstrate either, as the district court concluded.

       Accordingly, it is ordered that the appeal is dismissed.